       Case 1:19-cr-00374-JMF Document 109 Filed 04/16/21 Page 1 of 5




                                          April 14, 2021

BY ECF AND EMAIL
Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square, Room 2202
New York, New York 10007

Re:   United States v. Michael Avenatti,
      19 Cr. 374 (JMF)

Dear Judge Furman,

     On March 13, 2020, the Government transmitted a letter to
the Court to “address certain issues related to juror
questionnaires and oral voir dire,” in Mr. Avenatti’s then
upcoming trial. Dkt. No. 46 (the “Letter”). At the time, Mr.
Avenatti was represented by Thomas Warren, Esq. In the Letter,
the Government represented that the parties (Mr. Warren and the
Government) would jointly consent to the presence of a
representative of the press during sidebar examinations of jurors
throughout voir dire. Dkt. No. 46 at 5. We write to voice our
objection to that provision, 1 and to oppose the presence of a
reporter at sidebar during voir dire based on information we
have learned since the Letter was filed.

     The Government’s position is as follows: “In light of the
revised position by the defendant, the Government defers to the
Court’s discretion as to whether to allow a pool reporter at
sidebar pursuant to the principles set forth in Press Enterprise
Co. v. Superior Court, 478 U.S. 1 (1986), and its progeny, as
described on pages 2-4 of the parties’ prior letter. Dkt. No.
46.

1 Our objection to a reporter’s presence during sidebar examinations of
prospective jurors is our primary objection to the provisions set forth in
the Letter, though we also anticipate opposing the release of completed juror
questionnaires until the trial is complete. We understand that the Court has
not ruled on the other proposals set forth in the March 13, 2020 Letter, and
the Government would not be prejudiced by our current, narrow objection nor
have they acted in reliance on that agreement.

                                      1
       Case 1:19-cr-00374-JMF Document 109 Filed 04/16/21 Page 2 of 5



Argument

     The defense’s “revised position” to a reporter’s presence
at sidebar during oral voir dire is two-pronged.

    First, in the Letter, the issue of whether to allow a
reporter to be present at sidebar during voir dire in this case
was tethered to what ostensibly occurred before the Honorable
Paul G. Gardephe in United States v. Michael Avenatti, 19 Cr.
373 (PGG) (the “Nike case”). According to the Letter, Judge
Gardephe had “permitted the defendant and a member of the media
from the New York Post to be present at sidebar discussions with
potential jurors.” Dkt. No. 46 at 1. After consulting with Mr.
Warren and scrutinizing the record in the Nike Case, however, we
do not agree with this position.

    Following the jury’s verdict in the Nike case on February
14, 2020, Mr. Avenatti was held in custody at the Metropolitan
Correctional Center (“MCC”) awaiting trial before this Court.
In mid-March 2020, while Mr. Avenatti was inexplicably confined
to the most restrictive unit of the MCC, 2 the Government and Mr.
Warren conferred on various scheduling and trial-related
matters. The attorneys for the Government, who also represent
the Government in the Nike case, transmitted a draft version of
the Letter to Mr. Warren. Mr. Warren reviewed the Letter and
acquiesced to the presence of a reporter at sidebar during voir
dire, accepting at face value that Judge Gardephe permitted it
based on what was in the Letter, which was principally drafted
by the Government.

    Mr. Warren was later forced to withdraw due to an unrelated
conflict. In August 2020, the Court appointed the Federal
Defenders of New York to represent Mr. Avenatti, led by Mr.
Robert Baum.

    Upon our further scrutiny of the transcript and the docket
in the Nike case, we have found nothing that indicates Judge
Gardephe “permitted” a reporter to be present during sidebar
questioning of prospective jurors during voir dire. 3 In fact,
while our review indicates that Judge Gardephe expressly allowed
Mr. Avenatti to be present at sidebar discussions with potential

2 Due to Mr. Avenatti being placed in solitary confinement in 10 South for

non-disciplinary reasons, multiple lockdowns at MCC resulting from a smuggled
firearm, and the pandemic, Mr. Avenatti had limited contact with his counsel
in his various matters, including in this case and the Nike case, from
approximately the third week of February until late April, at which time he
was released to home confinement in California.
3 We have also communicated with Mr. Avenatti’s counsel in the Nike case, who

do not recall Judge Gardephe ruling on a reporter’s presence at sidebar
during oral voir dire.

                                      2
       Case 1:19-cr-00374-JMF Document 109 Filed 04/16/21 Page 3 of 5



jurors, there is no corresponding ruling from Judge Gardephe
granting a reporter from the New York Post or from any other
media outlet such access. Further, no application from any
press organization or corresponding order from the Court is
reflected on the docket.

    Thus, we reject the contention that Judge Gardephe
“permitted” a reporter’s presence at sidebar during voir dire
and otherwise oppose relying on what transpired in the Nike case
here.

     Second, the weight of the applicable case law and precedent
on this topic does not support granting a reporter access to
sidebar discussions with prospective jurors during voir dire. To
the contrary, allowing a reporter to cover sidebar voir dire of
a prospective juror is rare and discouraged, primarily because
it undermines a juror’s candor and the purpose of entertaining a
sidebar discussion in the first instance. 4 In precluding a
reporter’s presence at sidebar during voir dire, courts seek to
balance First Amendment freedoms with the defendant’s right to a
fair trial and the potential prejudice which may ensue from a
reporter’s presence at sidebar.

     In United States v. King, 140 F.3d 76 (2d Cir. 1988) the
Second Circuit affirmed the District Court’s decision to deny a
request for a reporter to attend sidebar discussions. By
protecting from public disclosure the private, sensitive and
personal matters of jurors, the Second Circuit agreed that
excluding the reporter from sidebar discussions was appropriate
and not violative of First Amendment precepts. The Circuit also
determined that the district court’s decision was commensurate
with the defendant’s right to a fair trial before jurors who
were fully vetted about any potential bias. The Circuit further
noted that although the district court did not consider
alternatives to a categorical exclusion of reporters at sidebar
(e.g., by excluding a reporter only upon a prospective juror’s
request for privacy), the court need not have imposed an
obligation on prospective jurors to publicly acknowledge that
their candor would be inhibited absent questioning in private.
Id. at 82.


4 The Government’s March 13, 2020 letter cites United States v. Shkreli, 260
F. Supp. 3d 257 (E.D.N.Y. 2017) for the proposition that a reporter may be
present at sidebar unless the juror requests their exclusion or the Court in
its discretion finds that the presence of a reporter will inhibit the juror’s
candor. In Shkreli, while the Court permitted the presence of the reporter,
it noted that absent a degree of juror privacy, candor is likely restricted.
Id. at 261. Indeed, and for this reason, courts routinely deny requests to
allow a reporter to be present at sidebar during voir dire.


                                      3
       Case 1:19-cr-00374-JMF Document 109 Filed 04/16/21 Page 4 of 5



     Indeed, prospective jurors may request a sidebar for
numerous reasons during voir dire, including to be able to speak
candidly about issues related to bias that might otherwise prove
embarrassing if stated publicly, or to address anything else
they may feel uncomfortable discussing in public. Allowing a
reporter access to sidebar voir dire runs the unnecessary risk
of undermining the purpose of the sidebar, creating an incentive
for prospective jurors to self-censor their answers to really
important questions. See United States v. Loera, 09 Cr. 466
(BMC), 2018 WL 5624143, at *4 (E.D.N.Y. Oct. 30, 2018)(deeming
the request for a reporter at sidebar “unreasonable,” noting
that the function of sidebar “is to allow the prospective juror
to speak candidly about a topic that they do not feel
comfortable discussing in public”); See also, Richmond
Newspapers, Inc. v. Virginia, 448 U.S. 555, 598 n.23 (Brennan
J., concurring) (“[W]hen engaging in interchanges at the bench,
the trial judge is not required to allow public or press
intrusion upon the huddle.”); United States v. Valenti, 987 F.2d
708 (11th Cir. 1993)(affirming the district court’s decision to
not allow reporters at bench conferences).

     In this case, there is an untenable risk that a reporter’s
presence at sidebar during voir dire will chill prospective
jurors’ candid answers to questions about publicity, bias
against Mr. Avenatti, and familiarity with pre-trial media
coverage of Stephanie Clifford’s accusations. Prospective
jurors may feel discouraged from offering pertinent information
about any prejudices they have against Mr. Avenatti or for the
Government, or any preconceived notions about his guilt or
innocence based on previous media coverage, out of a justifiable
fear that their sensitive answers to certain questions may be
publicized. 5

    Of course, if a prospective juror desires (or is subjected
to) a sidebar conference during voir dire, it stands to reason
that he or she has something of more serious personal concern to
disclose, thereby emphasizing the need to err on the side of
privacy, not publicity. And while the public certainly has a
right to have access to Mr. Avenatti’s trial, the public’s
interest in having contemporaneous access to every aspect of Mr.
Avenatti’s jury selection is outweighed by his right to be tried
before an impartial and carefully selected jury of his peers.
5 There is also the related concern that a reporter’s presence at sidebar
could reveal to the public comments that could prejudice Mr. Avenatti’s right
to a fair trial before an impartial jury. For example, in the Nike case, and
after attending a sidebar conference with a prospective juror, a New York
Post reporter published an article the very same afternoon concerning the
prospective juror’s private comments at sidebar about Mr. Avenatti in the
midst of jury selection.


                                      4
            Case 1:19-cr-00374-JMF Document 109 Filed 04/16/21 Page 5 of 5



      Moreover, any First Amendment concerns may be addressed by
      allowing access to transcripts from sidebar voir dire after the
      jury renders its verdict.

      Conclusion

           We oppose granting a reporter access to sidebar discussions
      with prospective jurors during voir dire in the above-captioned
      case, and withdraw any consent to the contrary rendered by Mr.
      Avenatti’s prior counsel. A reporter’s presence at sidebar
      would inhibit jurors from candidly discussing their
      qualifications and any potential prejudice at the precise time
      that they have expressed a desire to do so privately and outside
      of public earshot. Accordingly, the Court should deny this
      discrete aspect of the Government’s March 13, 2020 Letter.

                                                        Respectfully Submitted,


                                                        Robert M. Baum
                                                        Tamara L. Giwa
                                                        Andrew J. Dalack

                                                        Counsel for Mr. Avenatti



cc:   Robert Sobelman
      Matthew Podolsky

      Assistant United States Attorneys



           The Government shall file a response to this letter (and the letter filed by Inner City Press,
           which will be docketed separately) no later than April 22, 2021. SO ORDERED.




                                                          April 16, 2021




                                                    5
